Citation Nr: 1713092	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental disability for outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had active duty service from March 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the October 2009 rating decision, the RO denied service connection for periodontal disease, but did not adjudicate a claim as to the issue of entitlement to VA outpatient dental treatment.  Since a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment, the Board took jurisdiction of this issue in September 2014.  See Mays v. Brown, 5 Vet. App. 302 (1993).  This issue was remanded in September 2014.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) which in this case is the Veterans Health Administration facility in Columbia, South Carolina.  VA will notify the appellant if further action is required.


REMAND

In the September 2014 Board Remand, the RO was instructed to refer the Veteran's dental claim for outpatient treatment purposes to a Veterans Health Administration (VHA) facility for that administration to make a determination of eligibility in the first instance and determine whether basic eligibility requirements are met.  See 38 C.F.R. § 3.381.  

Review of the record shows that the RO referred the dental claim for outpatient treatment purposes to a VHA facility for a determination as to eligibility and VHA determined that the Veteran was not eligible.  However, VHA did not issue a supplemental statement of the case which includes the pertinent regulations for eligibility for VA outpatient dental treatment and a discussion of the reasons and bases as to why the Veteran was ineligible for outpatient dental treatment.   
The Board finds that a remand is necessary and VHA shall issue the requisite supplemental statement of the case for this issue.  See 38 C.F.R. § 19.31 (2016).  A remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate the dental claim for outpatient treatment purposes in light of all the evidence of record and in accordance with the pertinent law and regulations.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

